Exhibit 10.30

 

 

Contract for the Assignment of the Right to Use State-owned Construction Land

 

 

 

 

 

 

 

 

 

 

 

 

 

Prepared by

Ministry of Land and Resources of the People's Republic of China

State Administration for Industry and Commerce of the People's Republic of China

 

 



1

--------------------------------------------------------------------------------

 



 

Contract No.:3302032017A21014

Contract for the Assignment of the Right to Use State-owned Construction Land

Both parties hereto:

 

 

Assignor:

Land and Resources Bureau of Ningbo Municipal (County),

 

 

Zhejiang Province (autonomous region or municipality directly under the Central
Government), People's Republic of China;

 

Address:

No. 116, 142 Long, Qixiang Road, Haishu District, Ningbo

;

Post code:

315012

;

Tel:

0574-87237626

;

Fax:

0574-87237600

;

Opening Bank:

Gulou Sub-branch of Industrial and Commercial Bank of China (No. 69 Zhong Shan
Xi Road, Haishu District, Ningbo)

;

Account No.:

3901110029200025883 (non-tax funds special account of the Finance Bureau in
Haishu District, Ningbo)

;

Assignee:

GLOBAL Technology Inc

;

Address:

88 Qiushi Road, Haishu District, Ningbo

;

Post code :

0574-88133818    13567480960(Zhang Lili)

;

Tel :

 

;

Fax :

 

;

Opening Bank :

 

;

Account No.:

 

 

 





2

--------------------------------------------------------------------------------

 



Chapter  1 General Principles

Article 1  In accordance with the Property Law of the People's Republic of
China, the Contract Law of the People's Republic of China, the Land
Administration Law of the People's Republic of China, the Law of the People's
Republic of China on Urban Real Estate Administration and other laws, relevant
administrative regulations and provisions on land supply policies, both parties
conclude this contract on the principles of equality, free will, paid service
and good faith.

Article 2  The ownership of the assigned land belongs to the People's Republic
of China. The assignor may transfer the right to use state-owned construction
land under the legal authorization. The underground resources and objects buried
do not fall within the scope of the assignment under the right to use
state-owned construction land.

Article 3  The assignee shall have the right to occupy, use, monetize and
legally dispose the state-owned construction land acquired according to laws
within the time limit for assignment, and shall be entitled to use the land to
build buildings, structures and ancillary facilities in accordance with laws.

Chapter 2 Delivery of Assigned Land and Payment of the Assignment Charge

Article 4  The assignment number under this contract shall be Ningbo Wangchun
Industrial Park V-03-1 Lot, and the total area of the land shall be twenty four
thousand and one hundred square meters (in Upper Case), 24,100 square meters (in
Lower Case), of which twenty four thousand and one hundred square meters (in
Upper Case), 24,100 square meters (in Lower Case) is for assignment.

The land assigned under this contract is located in Wangchun Industrial Park,
Haishu District, east to Yaohuang River, south to the boundary of the lot, west
to Kechuang South Road, and north to Shan Hai Road.

The plane boundary of the land assigned under this contract is    /   . See
Annex 1 for a plane boundary map of the assigned land.

The vertical boundary of the assigned land under this contract shall be        /
          as upper limit,    /    as the lower limit, with a height difference
of    /     meter. See Annex 2 for the vertical boundary of the assigned land.

The space scope of the assigned land is the space range enclosed by the vertical
plane that is based on the above boundary spots and the height plane between the
upper and lower boundaries.

Article 5  The land assigned under this contract is for industrial use (for
design and manufacture of optical fiber cable communication equipment).





3

--------------------------------------------------------------------------------

 



Article 6  The assignor agrees to deliver the land to the assignee before
January 5, 2018, and the assignor agrees that the land shall meet the conditions
as prescribed in  paragraph B of this article when the land is delivered:

A. Site levelling shall be                  /                  ;

Surrounding infrastructure shall be                    /                  ;

B. Current land conditions: As is.

Article 7  The term of assignment under the right to use state-owned
construction land under this contract shall be fifty (50) year(s), counting from
the date of delivery of the land as stipulated in Article 6 hereof.

Article 8  The charge for assignment under the right to use state-owned
construction land under this contract shall be RMB thirty two million five
hundred and eighty three thousand and two hundred yuan (in Upper Case),
32583200.00 (in Lower Case), or RMB one thousand three hundred and fifty two
yuan (in Upper Case) per square meter, RMB 1352.00 per square meters (in Lower
Case). The land assignment price does not include the deed tax, the city
municipal infrastructure supporting fees and other relevant fees and taxes.

Article 9  The deposit under this contract shall be RMB six million five hundred
and sixteen thousand six hundred and forty yuan (in Upper Case), 6516640.00 (in
Lower Case), which may be deducted from the land assignment price.

Article 10  The assignee agrees to pay to the assignor the charge for assigning
the right to use state-owned construction land in accordance with paragraph A of
this article;

A. Full payment of the charge for assigning the right to use state-owned
construction land by January 5, 2018;

B. The charge for assigning the right to use state-owned construction land shall
be paid to the assignor in accordance with the following time and amount by   
 /   phase(s).

Phase I RMB     /   yuan (in Upper Case)    /   (in Lower Case) shall be paid
prior to ______________.

Phase II RMB   /   yuan (in Upper Case)   /    (in Lower Case) shall be paid
prior to ______________.

Phase     /   RMB     /   yuan (in Upper Case)       /   (in Lower Case) shall
be paid prior to ______________.

Article 11  The assignee shall, after paying off the entire amount for assigning
the land as agreed upon in this contract, apply for the registration of
assigning the right to use state-owned construction land by presenting this
contract and the payment vouchers and other relevant evidential materials.

Chapter 3 Development, Construction and Utilization of the Land





4

--------------------------------------------------------------------------------

 



Article 12  The assignee agrees that the intensity of investment in the
development of the land under this contract shall be governed by the provisions
of paragraph A of this article:

A. If the land under this contract is used for the construction of an industrial
project, the assignee agrees that the total amount of the project investment
under this contract shall not be less than RMB three hundred and sixty one
million, five hundred thousand yuan (in Upper Case), 361500000.00 (in Lower
Case), and the investment scale shall be no less than RMB fifteen thousand yuan
(in Upper Case) per square meter, 15000.00 per square meters (in Lower Case).

B. If the land under this contract is used for the construction of
non-industrial projects, the assignee undertakes that the total amount of
development investment under this contract shall be no less than RMB     /  
yuan (in Upper Case),       /    (in Lower Case).

Article 13  Where the assignee builds any new buildings, structures or ancillary
facilities within the area under this contract, it shall meet the planning
conditions for the assignment of the land as determined by the municipal
(county) government administrative department in charge of city planning (see
Annex 3). Wherein:

Main building nature: industrial;

The nature of ancillary buildings: subject to planning conditions;

Total building area:         /       square meters;

Building volume ratio: 1.5≤R≤2.3;

Constructional height limit: 30 meters;

Building density: ≤50%;

Greening rate: ≤20%;

Other requirements for land use 1. Construction requirements (including those on
underground space) shall be implemented according to planning conditions and
relevant documents. 2. The assignee shall take into consideration the status quo
of the public ring website in the plot and keep the line unblocked. 3. The
assignee and the assignor should sign the Agreement on Investment and
Construction of Industrial Land in Ningbo with the Management Committee of
Ningbo Wangchun Industrial Park at the same time as the assignment contract
signed by such both parties. 4. The land parcel shall be subject to phased
administration of warrants. After the land assignment fee is fully collected,
the use right for construction land may be registered for the first time, the
certificate of the real estate registration right will be issued, which shall
indicate the project development and construction period, initial operation
period and transfer restriction conditions, etc.; only after the completion of
the construction project and the examination and acceptance organized by the
land department may the ownership of the building be registered for the first
time and the title certificate of the immovable property be exchanged; upon the
expiration of the initial operation





5

--------------------------------------------------------------------------------

 



period of a project, the assignee shall not transfer the ownership of the house
or the right to use the land for construction, unless as determined by the
industrial land investment agreement organized by the Administration Committee
of Ningbo Wangchun Industrial Park.

Article 14  The assignee agrees that the construction of supporting structures
for the land under this contract shall be governed by the provisions of
paragraph A of this article:

A. The land under this contract shall be used for the construction of industrial
projects. In accordance with the planning and design conditions established by
the planning department, the occupied area of the assigned land for the internal
administrative office and living service facilities of the enterprise shall not
exceed         /       % of the assigned land area, i.e. not more than
      /       square meters; for ancillary facilities such as office and
logistics services, the floor area shall not exceed 10% of the gross floor area.
The assignee agrees not to build a complete set of workers' residences, expert
buildings, hotels, guest houses and training centers (except for the staff
dormitory) within the scope of the assigned land;

B. Where the land under this contract is to be used for the construction of a
residential project, the total number of the residential construction units
within the assigned land shall not be less than         /       set(s) according
to the planning and construction conditions determined by the administrative
department of planning and construction. Among them, the number of housing units
with a gross floor area of ninety  (90)  square meters or below shall be not
less than         /       set(s), and the requirements for the construction of
housing units shall be         /      . The proportion of the living space under
this contract for a flat area of less than ninety (90)  square meters shall not
be less than      /     % of the total floor area for the land development and
construction. For the affordable housing, low-rent housing and other
government-guaranteed housing that belong to the supporting construction within
the land under the contract, the assignee agrees to perform them in the manner
set out in sub-clause         /       as below:

1.   Transfer to the government;

2.   Buy-back by the government;

3.   Subject to the relevant provisions of the government on the administration
of the construction and sale of affordable housing;

4.   The construction area of guaranteed housing that need to be built in the
land hereunder is      /   square meters. The assignee shall apply to the Haishu
District housing department for buying back such housing at the average sales
price of the commercial housing registered at the time the first pre-sale permit
is obtained. The repurchase payment is to be settled before the pre-sale permit
is obtained.

Article 15  The assignee agrees to simultaneously construct the following
supporting projects within the scope of the land under this contract and
transfer them to the relevant





6

--------------------------------------------------------------------------------

 



departments free of charge after completion:

A.                      /                          ;

B.                       /                          .

Article 16  The assignee agrees that the construction project under this
contract shall commence by January 4, 2019 and be completed by January 4, 2021.

According to rules and regulations, the assignee should make a written
declaration to the ministry of land and resources ten (10) days before the start
and completion of the project. Where the construction is not started or
completed within the time limit stipulated in the contract, the reason for
delaying the reporting shall be submitted to the ministry of land and resources
for examination and approval within thirty (30) days prior to the time limit.
Where the assignor agrees to extend the construction, the time for the
completion of the project shall be extended accordingly, but the extension
period shall not exceed one year. Those that fail to implement the declaration
system will be publicized to the public and will be restricted from
participating in land acquisition activities for at least one year.

Article 17  When the assignee carries out construction within the land under the
contract, the relevant provisions shall govern the connection of the relevant
water, gas, sewage and other facilities with the main line outside the land, as
well as the interface and the introduction of electricity substation project.

Where the assignee agrees that the various pipelines and wires laid by the
government enter, pass or go across the assigned land for the needs of public
utilities, but this function of land use should be affected, the government or
the public utilities entities shall make reasonable compensation.

Article 18  The assignee shall use the land according to the land use and volume
ratio agreed upon in this contract and shall not alter it without authorization.
In case of any need to change the purpose of the land specified in this contract
during the term of assignment, both parties agree to deal with it in accordance
with paragraph A of this article:

A. The assignor withdraws the right to use land for construction by offering
compensation;

B. To process the approval procedures for change of land use in accordance with
laws, sign an agreement on changing the contract for assigning the right to use
state-owned construction land or sign a new contract for assigning the right to
use state-owned construction land; the assignee shall, repay the price for
assigning the right to the use of state-owned construction land at the
difference between the market price appraised for the construction land that is
of a new use purpose at the time the above change is approved and the market
price appraised for the construction land of the old use purpose, and shall
thereby go through the land change registration.





7

--------------------------------------------------------------------------------

 



Article 19  The government reserves the right to adjust the planning of the land
under this contract during the use term of the land. In case the original
planning needs to be modified, the existing buildings on the land shall not be
affected, but In case rebuilding, reconstruction or renewal of the building,
structure and its ancillary facilities within the use term of the land shall be
carried out in accordance with the plan in force at the time,  such plan also
governs the application for renewal thereof at the time of expiration.

Article 20  The assignor shall not recover the right to use the state-owned
construction land lawfully used by the assignee before the expiration of the use
term agreed upon in this contract. Under special circumstances, where the right
to use state-owned construction land is withdrawn in advance according to the
needs of the public interest, the assignor shall report it for approval in
accordance with the legal procedures. The land user shall be compensated
according to the value of the buildings, structures and attached facilities on
the land, the appraised market price for the right to use the state-owned
construction land during the remaining use term and the direct loss as
determined by the appraisal.

Chapter 4 Assignment, Lease and Mortgage of the Right to Use State-owned
Construction Land

Article 21  After paying the charge for assigning the right to use state-owned
construction land according to the stipulations of this contract, and obtaining
the state-owned land use certificate, assignee is entitled to transfer, lease or
mortgage all or part of the right to use state-owned construction land under
this contract. In the case of the initial transfer, the conditions set forth in
paragraph B of this article shall be satisfied:

A. Making investment and development in accordance with the provisions of this
contract, and completing twenty five (25)% or more of the total investment in
development;

B. Making investment and development in accordance with the provisions of this
contract, having formed the conditions for the industrial land or other
construction land.

Article 22  A contract for the assignment, lease or mortgage of the right to use
state-owned construction land may not contravene the provisions of the laws and
regulations of the state and the stipulations of this contract.

Article 23  After all or part of the right to use state-owned construction land
is assigned, the rights and obligations set forth in this contract and the land
registration documents shall be transferred accordingly, and the service life of
the right to use state-owned construction land shall be the use term specified
in this contract reducing the number of the years in which the assignee has used
the land.

The rights and obligations stated in this contract and the land registration
documents shall remain with the assignee after all or part of the right to use
the state-owned construction land





8

--------------------------------------------------------------------------------

 



under this contract is leased.

Article 24  Where the right to use state-owned construction land is assigned or
mortgaged, both parties to the assignment or mortgage shall apply to the
ministry of land and resources administration for land alteration registration
by presenting this contract and the corresponding assignment or mortgage
contract and the state-owned land use certificate.

Chapter 5 Expiration

Article 25  In the condition that the land user needs to continually use the
parcel under this Contract after the service life specified in this Contract has
expired, the application for renewal shall be submitted to the assignor no later
than one year before the expiration of the term; the assignor shall approve the
application except that the parcel under this Contract is to be recovered in
accordance with the public interest of the society by the assignor.

When the term of the right to use construction land for dwelling houses expires,
it shall be renewed automatically.

If the assignor agrees to renew the Contract, the land user shall transact the
compensated land-use formalities, such as assignment, lease and so on, and
re-sign the contract for compensated land-use, such as assignment contract,
lease contract, then pay the land assignment charge or rent and other
compensated land-use fees.

Article 26  In the condition that the application for renewal has not been
approved because of the social public interests, the land user should return the
state-owned land use certificate, and cancel the registration of the right to
use state-owned construction land in accordance with the relevant provisions,
then the right to use state-owned construction land shall be taken back by the
assignor without compensation. The assignor and the land user agree that the
buildings, structures and their ancillary facilities on the parcel under this
Contract shall be disposed according to paragraph A of this article:

(A) The assignor shall recover the buildings, structures and their ancillary
facilities on the parcel and give the land user corresponding compensation in
accordance with the residual value at the time of recovering the buildings,
structures and their ancillary facilities on the parcel;

(B) The assignor shall recover the buildings, structures and their ancillary
facilities on the parcel without compensation.

Article 27  The land user who fails to apply for renewal in the stipulated time
should return the state-owned land use certificate, and cancel the registration
of the right to use state-owned construction land in accordance with the
relevant provisions, then the right to use state-owned construction land shall
be recovered by the assignor without compensation. The buildings, structures and
their ancillary facilities on the parcel under this Contract will be





9

--------------------------------------------------------------------------------

 



recovered by the assignor without compensation, and the land user shall maintain
the normal use function of the buildings, structures and their ancillary
facilities on the parcel without causing any man-made damage. If the ground
buildings, structures and their ancillary facilities lose their normal function,
the assignor may request the land user to move or demolish the ground buildings,
structures and their ancillary facilities and restore the site formation.

Chapter 6 Force Majeure

Article 28 Neither Party shall be responsible for the nonperformance of part or
this entire Contract resulting from force majeure, but each Party shall take all
necessary remedial measures to reduce the losses due to force majeure where
conditions permit. Force majeure occurring during the delay of performance shall
not have an exemption effect.

Article 29 The Party subjected to force majeure shall, within seven (7) days,
notify the other Party in writing of the force majeure situation by letter,
telegram, facsimile and so on, and within 15 days after the occurrence of the
force majeure, submit to the other Party the report and supporting document
proving that part or all of this Contract cannot be performed or needs to be
deferred.

Chapter 7 Liabilities for Breach of Contract

Article 30  The assignor shall, in accordance with this Contract, pay the
assignment charge for the right to use state-owned construction land on time. In
the condition that the assignor fails to pay the assignment charge for the right
to use state-owned construction land on time, for every day in delay, it shall
pay one (1)‰ of the deferred payment to the assignor as liquidated damages for
late payment; if the deferring lasts for over sixty (60) days and the assignment
charge for the right to use state-owned construction land is still unpaid after
the urging from the assignor, the assignor has the right to terminate the
Contract, in this case, the assignee has no right to request the return of the
deposit, and the assignor may ask the assignee to make compensation.

Article 31  In the condition that the assignee cancels the project construction
for its own reasons, or intends to terminate this Contract and request the
return of the land, the assignor shall, upon approval of the people's government
that has approved the land transfer scheme, respectively, according to the
following provisions, refund all or part of the assignment charge (excluding
interest) for the state-owned construction land except the deposit stipulated in
this Contract; where the use right of state-owned construction land is
recovered, the buildings, structures and their ancillary facilities built within
the scope of the parcel shall not be compensated for, and the assignor may also
require the assignee to remove the buildings, structures and their ancillary
facilities that have been built. If, however, the assignor is willing





10

--------------------------------------------------------------------------------

 



to continue to make use of the buildings, structures and their ancillary
facilities built within the scope of the parcel, it shall make certain
compensation to the assignee:

A. If the assignee submits the application no less than sixty (60) days prior to
the commencement date stipulated in this Contract, the assignor shall refund the
assignment charge for the use right of the state-owned construction land which
has been paid by the assignee after deducting the deposit;

B. If the assignee submits the application more than one (1) year but less than
two (2) years after the commencement date stipulated in this Contract at the
same time no less than sixty (60) days prior to two (2) years before the
expiration, the assignor shall refund the residual assignment charge for the use
right of the state-owned construction land which has been paid after deducting
the deposit and idle fee according to relevant provisions.

Article 32  If the assignor causes the land to be idle for more than one (1)
year but less than two (2) years, it shall pay the land idle fee in accordance
with the law; if the land is idle for two years and the construction has not
been started, the assignor shall have the right to recover the right to use the
state-owned construction land without compensation.

Article 33  If the assignee fails to commence construction on the date
stipulated in this Contract or on the agreed date of extension, for every day in
delay, it shall pay one (1)‰ of the assignment charge for the right to use the
state-owned construction land to the assignor as liquidated damages, and the
assignor shall have the right to require the assignee to continue to perform
this Contract.

If the assignee fails to complete construction on the date stipulated in this
Contract or on the agreed date of extension, for every day in delay, it shall
pay one (1)‰ of the assignment charge for the right to use the state-owned
construction land to the assignor as liquidated damages.

Article 34  If the total project investment and investment intensity have not
met the standard stipulated in this Contract, the assignor may, according to the
proportion of the actual different part to the agreed total investment and
investment intensity index, require the assignee to pay liquidated damages
equivalent to the same proportion of the assignment charge for the right to use
the state-owned construction land, and the assignor shall have the right to
require the assignee to continue to perform this Contract.

Article 35  If any index under this Contract such as the parcel volume fraction,
construction density and so on is lower than the minimum standard stipulated in
this Contract, the assignor may, according to the proportion of the actual
different part to the agreed minimum standard, require the assignee to pay
liquidated damages equivalent to the same proportion of the assignment charge
for the right to use the state-owned construction land, and the assignor shall
have the right to require the assignee to continue to perform this Contract; if





11

--------------------------------------------------------------------------------

 



any index under this Contract such as the parcel volume fraction, construction
density and so on is higher than the maximum standard stipulated in this
Contract, the assignor may have the right to recover the area more than the
maximum standard, at the same time, the assignor may, according to the
proportion of the actual difference part to the agreed standard, require the
assignee to pay liquidated damages equivalent to the same proportion of the
assignment charge for the right to use the state-owned construction land.

Article 36  If the greening rate, the proportion of building area of enterprise
internal administrative offices and service facilities of the industrial
construction project and so on are higher than the agreed standard, the assignee
shall pay to the assignor one (1) ‰ of the assignment charge as liquidated
damages, and dismantle the corresponding greening and construction facilities at
its own expense.

Article 37  The assignor shall deliver the land on time after the assignee has
paid the assignment charge for the right to use the state-owned construction
land according to the Contract. If the assignor fails to provide the assigned
land on time, the assignor shall, for every day in delay, pay one (1) ‰ of the
assignment charge for the right to use the state-owned construction land to the
assignee as liquidated damages, and the actual delivery day shall be the initial
day of the service life. Where the assignor has postponed the delivery of land
for more than sixty (60) days, the assignee shall be entitled to terminate the
Contract if the assignor is not able to deliver the land after being urged to do
so, and the assignor should double the return of the deposit and refund the
remainder of the assignment charge for the right to use the state-owned
construction land, at the same time the assignee may request the assignor to
make compensation for the losses.

Article 38  If the assignor fails to deliver the land on time or the land
delivered fails to meet the land conditions stipulated in this Contract or the
assignor unilaterally alters the conditions of use of the land, the assignee
shall have the right to require the assignor to perform obligations in
accordance with the Contract and compensate for the direct losses caused by the
delay. The service life of land shall commence on the date when the land has met
the agreed conditions.

Chapter 8 Applicable Law and Dispute Resolution

Article 39  The conclusion, validity, explanation, performance and dispute
resolution of this Contract shall be governed by the laws of the People's
Republic of China.

Article 40  A dispute arising from the performance of this Contract shall be
settled by negotiation between the Parties, if no agreement can be reached
through negotiation, the dispute shall be settled in the manner agreed under
paragraph B of this article:

A. Submitting the dispute to          /   Arbitration Commission for
arbitration;





12

--------------------------------------------------------------------------------

 



B. Bringing an action in the people's court according to law.

Chapter 9 Supplementary Provisions

Article 41 The parcel assignment scheme under this Contract has been approved by
Ningbo Municipal People's Government, and this Contract shall take effect from
the date of the signing of the Parties.

Article 42  The Parties of this Contract shall guarantee the validity and
authenticity of the names and communication addresses, telephone and fax
numbers, bank accounts, agents and other information; any change in the
information of one Party shall be told to the other Party in written form within
fifteen (15) days after the date of change, otherwise the corresponding
responsibility shall be borne by the Party that has changed the information.

Article 43 This Contract and the attachments have eighteen (18) pages
altogether; in case of any inconsistency between different languages, the
Chinese version shall prevail.

Article 44 The price, amount, area in this Contract should be represented at the
same time in uppercase and lowercase, the uppercase and the lowercase amount
should be consistent, in case of any inconsistency between the uppercase amount
and the lowercase amount, the uppercase amount shall prevail.

Article 45  The matters not included in this Contract may be agreed by both
Parties as a Contract attachment, and shall has the same legal effect with this
Contract.

Article 46  This Contract is in duplicate, and each Party holds one copy with
the equal legal effect.

 

 

Assignor (seal):

Assignee (seal):

 

 

Legal representative (Agent):

Legal representative (Agent):

 

 

(Signature):

(Signature):

 

 

 

December 29th, 2017

 

Annex 1

Plane boundary map of the assigned land





13

--------------------------------------------------------------------------------

 



 

图形2 [aaoi20171231ex10309e615001.jpg]

 

 

 

 

Plotting Scale: 1:________________

 





14

--------------------------------------------------------------------------------

 



Annex 2

Vertical boundary of the assigned land

图形3 [aaoi20171231ex10309e615002.jpg]

 

 

 

Elevation system adopted: _______________

 

Plotting Scale: 1:________________





15

--------------------------------------------------------------------------------

 



Annex 3

Planning conditions of the assigned land established by the     municipal
(county) government administrative department in charge of city planning

September 2017

16

--------------------------------------------------------------------------------